Devens, J.
The only point argued by the defendants is, that it was erroneous in the presiding judge to decline to rule “ that it was solely a question of law for the court whether the relation of counsel and client or professional adviser existed between Edwards and Learned in such a manner as to disqualify said Edwards iiom acting as magistrate,” and to submit this inquiry to the jury upon all the evidence. Where there is a dispute about facts, where the credibility of witnesses is in issue, or where it is doubtful what inference should be drawn from such facts ás are proved, the matter is one for the consideration of a jury. Gavett v. Manchester Railroad, 16 Gray, 501, 505, and cases cited.
Whether it was proved that, when it was stated in Learned’s presence that Edwards was his counsel, he made no denial, but said that it made no difference, that Edwards acted or assumed to act as his counsel in attempting to arrange a compromise of the debt, and what was the inference to be drawn from these facts or such of them as were proved, were all matters in controversy *195which must necessarily be passed' upon in ascertaining the relation which existed between Learned and Edwards. It was a question upon the weight and effect of evidence, which could not be decided by the court as a legal result to be deduced from proved or admitted facts.
Upon a bill of exceptions which alleges no deficiency in the instructions as to what would constitute such a relation of counsellor or adviser in the particular matter in which Edwards after-wards actéd as magistrate, as would disqualify him from thus acting, it must be inferred that all were given that the case required. Exceptions overruled.